The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Judgment reversed and new trial granted, costs to abide the event, upon the ground that the evidence given on the trial was such that the jury might have found an absence of reasonable grounds to justify an honest belief of plaintiff’s guilt, and the question whether *966defendant acted with ordinary prudence was for the jury. Jenks, P. J., Thomas and Rich, JJ., concurred; Stapleton, J., dissented.